DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 8 is objected to because of the following informalities:  As to claim 8: It recites “a shift register configured to sequentially output output signals based on the scan clock .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al (US 2013/0293529 A1) in view of OH et al (US 2016/0035297 A1).
As to claim 1: You discloses a display device (Figs. 1-10, a display device; Abstract, ¶0002), comprising: 
a display panel including pixels (Fig. 9, a display panel including pixels; Abstract, ¶0002, 0006); 
a scan driver configured to provide a scan signal to the pixels (Fig. 3, a scan driver configured to provide a scan signal to the pixels; Abstract, ¶0002, 0009); 
a controller (Figs. 4-5, a controller; ¶0029-0030) configured to: 
vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, which is periodic and distinct from the scan signal, from a first frequency to a second frequency that is different than the first frequency in a frame to partially drive the display panel by providing the scan signal that is activated to a first portion of the 
provide the scan clock signal to the scan driver, wherein the controller is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, to provide the scan clock signal having the second frequency that is lower than the first frequency to the scan driver in a second period of 
You does not expressly disclose a display panel including pixels arranged in pixel-rows; a data driver configured to provide a data signal to the pixels; to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame; and to provide the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel. However, Oh teaches a display device comprises a display panel including pixels arranged in pixel-rows; a data driver configured to provide a data signal to the pixels (Fig. 1, a display device comprises “a display panel 160” including “pixels SP” arranged in pixel-rows; “a data driver 150” configured to provide “a data signal D” to the pixels; Abstract, ¶0037-0060); and a controller configured to provide a scan clock signal having a constant voltage level to the scan driver in a period of the frame (Figs. 1, 8, “a controller 130” configured to provide “a scan clock signal GSC” having a constant voltage level to “a scan driver 140” in a period of the frame; Abstract, ¶0037-0060, 0084-0096). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify You to change the scan clock signal in the third period of a frame with a constant voltage level; to have the display panel including pixels arranged in pixel-rows; and to implement a data driver configured to provide a data signal to the pixels; such that the controller configured to provide the scan clock signal having a 
As to claim 2: You discloses the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven (Fig. 9 shows the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven; ¶0037-0051).  
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts You and Oh further disclose claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed (You: Fig. 9 shows the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed; ¶0037-0051; Oh: Figs. 1-2, the pixels are arranged in the pixel-rows and in 
As to claim 4: You discloses in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Figs. 9-10 show to provide the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel; ¶0037-0051).  
As to claim 5: You discloses the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data (Figs. 9-10 show the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data; ¶0037-0051).  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts You and Oh further disclose claim limitation of the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency or having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency (You: Figs. 9-10, the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency, and to output the scan signal that is activated based on the scan clock signal having the second frequency; Oh: Figs. 1, 8, “a controller 130” configured to provide “a scan clock signal GSC” having a constant voltage level to “a scan driver 140” that the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the constant voltage level; Abstract, 
As to claim 8: You discloses the scan driver includes: a shift register configured to sequentially output signals based on the scan clock signal and a start signal; a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage (Figs. 1-10, “a shift register Un” configured to sequentially output signals based on the scan clock signal and “a start signal STV2”; ¶0052).  
As to claim 9: You discloses the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal (Fig. 1-10, first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in 
As to claim 10: You discloses the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal (Fig. 1-10, the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal; ¶0004, 0027-0030).  
As to claim 14: Claim 14 is another version claim of claim 1. The prior arts You and OH disclose an electronic device (You: Figs. 1-10, “an electronic device” Abstract; Oh: Figs. 1-8, “an electronic device”; Abstract) comprising: 
an image processing device configured to generate image data from an image source (Oh: Fig. 1, “an image processing device 110” configured to generate image data from an image source; ) and a display device configured to display an image corresponding to the image data (You: Figs. 1-10, a display device configured to display an image corresponding to the image data; ¶0030-0048; Abstract; Oh: Figs. 1-8, a display device configured to display an image corresponding to the image data;  Abstract; ¶0007-0008), wherein the display device includes: 

a scan driver configured to provide a scan signal to the pixels (You: Figs. 1-10, a scan driver configured to provide a scan signal to the pixels; Abstract, ¶0002, 0009; Oh: Fig. 1, “a scan driver 140” configured to provide a scan signal to the pixels; ¶0037-0066); 
a data driver configured to provide a data signal to the pixels (Oh: Fig. 1, “a data driver 150” configured to provide a data signal to the pixels; ¶0037-0066);
and 
a controller (You: Figs. 1-10, ¶0029-0030; Oh: Fig. 1, “a controller 130”; ¶0037-0066) configured to: Reply to Office action of July 23, 2021
vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a first frequency to a second frequency that is different than the first frequency in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated while others of the pixels coupled to a second portion of the pixel-rows that are included in a second region, and that are separate from the first portion of the pixel-rows, display a previous image from a previous frame, the first frequency being greater than zero, and causing the scan signal that is deactivated to be provided to a portion of the second portion of the pixel-rows (You: Figs. 1-10, vary a 
provide the scan clock signal to the scan driver, wherein the controller is configured to provide the scan clock signal having a first frequency to the scan driver in a first period of the frame, to provide the scan clock signal having a second frequency that is lower than the first frequency to the scan driver in a second period of the frame (You: Figs. 9-10, provide the scan clock signal to the scan driver, wherein the controller is configured to provide the scan clock signal having the first frequency to the scan 
to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame (Oh: Oh: Figs. 1, 8, “a controller 130” configured to provide “a scan clock signal GSC” having a constant voltage level to “a scan driver 140” in a period of the frame; Abstract, ¶0037-0060, 0084-0096, such that the controller configured to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame). In addition, the same motivation is used as the rejection of claim 14.
As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts You and Oh further disclose claim limitation of the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data (You: Figs. 1-10, ¶0030-0049; Oh: Fig. 1, the image processing device partially provides current frame data of the image data to the display device). In addition, the same motivation is used as the rejection of claim 15.
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior arts You and Oh further disclose claim limitation of the image processing device is configured to determine a frame rate based on a size of a portion of the current frame data, the portion of the current frame data being provided to the display device (You: Figs. 1-10, ¶0030-0049; Oh: Fig. 1, the image processing device). In addition, the same motivation is used as the rejection of claim 16.  
As to claim 17: wherein the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode.  
As to claim 18: You discloses the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed (Fig. 9 shows the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven; ¶0037-0051).  
As to claim 19: You discloses in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Figs. 9-10 show the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0047-0048). In addition, the same motivation is used as the rejection of claim 19.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al (US 2013/0293529 A1) in view of OH et al (US 2016/0035297 A1), as applied to claim 1 above, and further in view of Yamashita et al (US 2018/0075808 A1).
As to claim 11: You discloses the scan driver is configured to provide the start signal to one of the first through (n)th stages based on region classification information 
You and Oh do not expressly disclose the scan driver further includes a selector. However, Yamashita teaches “a display device 14” comprises “a scan driver 52” including a selector (Figs. 4, 15, “a display device 14” comprises “a scan driver 20/52” including a selector to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven; ¶0057-0059, 0102-0103). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify You and Oh to implement a selector in the scan driver, such that the scan driver includes the selector is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven as taught by Yamashita. The motivation would have been in order to have the scanning driver for the display may scan the disabled rows in the partial scanning mode even though the rows will not be used to emit light (Yamashita: Abstract).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al (US 2013/0293529 A1) in view of OH et al (US 2016/0035297 A1), as applied to claim 1 above, and further in view of Kobayashi et al (WO 2012/137799 A1).
As to claim 12: You discloses the controller includes: a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is 
You and Oh do not expressly disclose when the first number is greater than a threshold value. However, However, Kobayashi teaches a display device comprises a controller includes a frame data comparing block, a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value; and a control signal generating block configured to vary the frequency of the scan clock signal based 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts You, Oh, and Kobayashi further disclose claim limitation of the control signal generating block is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver (You: Figs. 9-10, ¶0030-0048; Oh: .  

Response to Arguments
Applicant’s arguments filed on October 18, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693